Citation Nr: 0028879	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  94-218 58A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a right knee injury with chondromalacia and arthritic 
changes.

2.  Entitlement to a compensable evaluation for degenerative 
arthritis of the left knee with chondromalacia.

3.  Entitlement to a compensable evaluation for urticaria.

4.  Entitlement to a compensable evaluation for a 
hypertrophic prostate.

5.  Entitlement to a compensable evaluation for hiatal hernia 
with gastroesophageal reflux and removal of the gall bladder.

6.  Entitlement to a compensable evaluation for a 
postoperative right inguinal hernia.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran retired in March 1993, after more than 20 years 
of active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1993 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the RO received a notice of disagreement 
as to the aforementioned issues on October 13, 1993.  A 
statement of the case was issued as to those issues in 
November 1993.  A substantive appeal was received in June 
1994.  

The RO received a notice of disagreement as to additional 
issues addressed in the June 1993 rating decision on October 
21, 1993.  A statement of the case was issued as to those 
issues in December 1995.  The veteran was notified that a 
substantive appeal was required within 60 days to continue 
the appeal of those issues.  The veteran did not file a 
substantive appeal within 60 days or anytime thereafter.  
Thus, the issues addressed in the October 21, 1993 rating 
decision are not before the Board for appellate 
consideration.  




REMAND

Having reviewed the evidence of record, it appears that the 
veteran was last afforded a VA examination in January 1994, 
at which time a general medical examination was conducted.  A 
review of the examination report reflects, in relevant part, 
that the examiner noted no hernia but mild tenderness to 
palpation in the right groin area, a slightly enlarged 
prostate, and mild stiffness of the knee joints with pain but 
no limitation of motion.  Relevant diagnoses of status post 
strain of the right knee with chondromalacia of the patella 
and degenerative arthritis, chondromalacia of the left 
patella with degenerative arthritis, benign prostatic 
hypertrophy, and hiatal hernia with gastroesophageal reflux 
by endoscopy.  The examiner also noted that urticaria was not 
found on examination.  The record also contains VA treatment 
records dated in 1991, 1993, and 1994.  There are no records 
for the time period from 1995 to the present.  

Overall, the Board is of the opinion that additional 
development of the record, particularly contemporaneous 
medical examinations and treatment records, is necessary to 
enable the Board to render a final determination.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the case 
is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers from whom he has 
sought treatment for the issues on appeal 
since 1994.  After securing the necessary 
permission from the veteran, copies of 
any available records that are not 
already of record should be obtained and 
associated with the claims folder.

2.  The RO should schedule the veteran 
for VA specialist examinations of his 
knees, hernia, prostate, and skin to 
determine the current nature and extent 
of each service-connected disability.  
THE CLAIMS FOLDER AND A COPY OF THIS 
REMAND MUST BE MADE AVAILABLE TO AND 
REVIEWED BY THE EXAMINER PRIOR TO 
COMPLETION OF THE EXAMINATION.  Any 
necessary diagnostic studies and/or tests 
should be conducted and reviewed by the 
examiner prior to completion of the 
examination report.  All relevant 
symptomatology should also be reported in 
detail.  

In regard to the examination of the 
knees, the examiner is requested to 
report the ranges of motion of each knee, 
with a description of the normal range of 
motion of the knees.  The examiner should 
also comment upon the presence or absence 
of degenerative joint disease, recurrent 
subluxation or lateral instability.  

The orthopedic examiner is requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidenced by visible 
behavior of the veteran, results in 
functional loss.  The examiner should 
carefully elicit the veteran's subjective 
complaints concerning his knees and offer 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.  The examiner should also 
make a specific determination as to 
whether each of the veteran's subjective 
complaints is related to his service-
connected knee disabilities.

Finally, the examiner should comment on 
whether each of the veteran's service-
connected knee disabilities cause 
weakened movement, excess fatigability, 
and incoordination.  The examiner should 
comment on the severity of these 
manifestations and their effect on the 
veteran's daily life.

In regard to the hernia issues, the 
examiner is requested to specifically 
comment upon the current nature and 
extent of the veteran's service-connected 
inguinal and hiatal hernias.  In regard 
to the service-connected inguinal hernia, 
the examiner is asked to indicate whether 
it is small or large, whether it is 
remediable or reducible, and whether it 
is well supported by truss or belt, if 
applicable.  

In regard to the hiatal hernia, the 
examiner is requested to comment on the 
presence or absence of pain, vomiting, 
weight loss, hematemesis or melena with 
anemia, recurrent epigastric distress 
with dysphagia, pyrosis and 
regurgitation, and substernal, arm or 
shoulder pain.  The examiner is also 
requested to express an opinion as to 
whether the hiatal hernia and related 
symptomatology is indicative of slight, 
considerable, or severe impairment of 
health, if any.  

In regard to the hypertrophic prostate, 
the examiner is requested to specifically 
comment upon the presence or absence of 
voiding dysfunction or urinary tract 
infection.  If present, the examiner 
should note the extent of voiding 
dysfunction and/or urinary tract 
infections and whether the wearing of 
absorbent materials or medication is 
required.  

Finally, the veteran should be examined 
to determine the current nature and 
extent of any urticaria.  The examiner 
should state the current nature and 
extent of all related symptomatology and 
manifestations of urticaria, if found.  

3.  Following completion of the above, 
the RO should review the claims file to 
ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this REMAND, and 
if they are not, the RO should implement 
corrective action.  

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issues of entitlement to 
compensable evaluations for the right 
knee, the left knee, urticaria, a 
hypertrophic prostate, hiatal hernia with 
gastroesophageal reflux, and a right 
inguinal hernia in accordance with the 
applicable regulations.  

If the benefit sought on appeal remains denied, the veteran 
and his representative, if any, should be furnished a 
supplemental statement of the case with regard to the 
additional development and afforded the opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice.

The Board notes that the veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



